 638DECISIONSOF NATIONALLABOR RELATIONS BOARDCominco-American, Incorporated and Deer Lodge Min-ers'Union Local No. 834,affiliated with United Steel-workers of America, AFL-CIO, Deer Lodge, Montanaand Philip Struna. Cases19-CA-4366 and 19-CB-1441May 21, 1970By CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND JENKINSDECISION AND ORDEROn February5,1970,TrialExaminer Richard D.Taplitz issued his Decision in the above-entitled proceed-ing, finding that the Respondents had not engaged inthe alleged unfair labor practices,and recommendingthat the complaint be dismissed, as set forth in theattached Trial Examiner's Decision. Thereafter, the Gen-eralCounsel filed exceptions and a brief, and theRespondent Company and the Respondent Union eachfiled cross-exceptions and a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with these cases to a three-member panel.The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions and cross-exceptions and briefs, andthe , entire record in these cases and hereby adoptsthe findings, conclusions, and recommendations of theTrial Examiner, as modified herein.We agree with the Trial Examiner's concluding findingthat the Respondents did not apply any arbitrary ordiscriminatory criteria in keying the complainants' sen-iority, and subsequent layoff, to their length of servicewithin the unit. We further agree with his RecommendedOrder to dismiss the complaint on this basis. We accord-ingly find it unnecessary to consider or adopt the TrialExaminer's other bases for reaching this result.` Initially, we do not agree that the collective-bargainingagreement clearly and unequivocally provided that sen-iority should include length of service with the Respond-ent Company at its other mines outside the unit. Rather,we find that the seniority provisions, which appear inarticleV and cover six printed pages of the contract,when read as a whole, are sufficiently ambiguous tonecessitate resort to parol evidence for their properinterpretation.We further find that this evidence clearlyshows that the parties had intended to include onlyperiods of temporary promotion from the unit to staffpositions outside the unit.We note that the senioritylistsposted by the Company, and also submitted tothe Union, pursuant to Section (h) of article V of thecontract, didnotcontain the names of any of the com-plainants during the period of their service at the Compa-ny's other mines not within the present unit. We furthernote that there is no evidence that the contract provision,stating that employees should be laid off in the inverseas giving unit employees bumping rights with respectto junior employees at other companyminesnot withinthe unit-a likely compensatory provision if the Union-were indeed surrendering rights of unit employees infavor of senior employees at other company mines out-side the unit. In addition, we note that as a resultof the disagreement over seniority, the parties agreedin their subsequent renewal contract that unit employeeswouldnotaccrue seniority for periods of more than30 days during which they worked for the Companyoutside the unit.Although the Company at first applied a differentinterpretation, on January 14, 1969, it finally agreedthat the Union's interpretation should be applied. Asthe Trial Examiner concedes, it would not have beenunlawful for the contract in the first instance to providefor seniority based on length of service within the unit.We do not pass on the Trial Examiner's further findingthat the Act is violated if seniority is based on arbitrarycriteria or standards unrelated to union membershipor activity. Rather, we rely here on the fact that theRespondents were truly motivated by the Union's legiti-mate desire to fully represent the employees in theunit, as contrasted with other company employees out-side the unit, when the Union insisted and the Companyfinally agreed to limit the seniority list to unit work.We find no merit in the General Counsel'sargument(contrary to the Trial Examiner's finding) that the con-tracting partiesengaged ina perse violation of theAct, regardless of the justice of their reasons, by chang-ing a seniority provision of the contract during theterm of that contract. As the Trial Examiner pointedout, when economic reasons require a reduction in forcewhich, as here, necessarily resultsin lossof employmentto some of the unit employees, it cannot be said thateither the Union or the Company acts improperly inagreeing that the selection should be made on the basisof seniority within the unit rather than on the basisof length of service with the Company outside theunit.ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard hereby adopts as its Order the RecommendedOrder of the Trial Examiner, and orders that the com-plaint herein be, and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Trial Examiner: This case wastried at Butte, Montana, on November 4, 1969.' Thecomplaint dated August 22, as amended at the hearing,allegesthatCominco-American, Incorporated, hereincalled Respondent Company or the Company, violatedSection 8(a)(1) and (3) of the National Labor Relationsorder of company seniority, had ever been construed'All dates are in 1969 unless otherwise specified182 NLRB No. 92 COMINCO AMERICAN, INCAct, as amended, and that Deer Lodge Miners' UnionLocal No 834, affiliated with United Steelworkers ofAmerica, AFL-CIO, Deer Lodge, Montana, herein calledRespondent Union or Local 834, violated 8(b)(1)(A) and(2) of the Act Respondent Company and RespondentUnion filed answers by which they each admitted someand denied other factual allegations of the complaintbut denied that they had violated the Act The complaintwas based on charges filed by Philip Struna on April22 in Case 19-CA-4366 and on July 14 in Case19-CB-1441These cases were consolidated with theissuance of complaint All parties appeared at the hearingand were given full opportunity to participate, to adducerelevant evidence, to examine and cross-examine wit-nesses, to argue orally and to file briefs Briefs whichhave been carefully considered were filed on behalfof the General Counsel, Respondent Company, andRespondent UnionIssuesIWhether Local 834 violated its duty of fair repre-sentation and therefore Section 8(b)(1)(A) and (2) ofthe Act by successfully demanding that the Companytake away companywide seniority from six employeesand substitute therefor seniority based only on continu-ous work performed within the bargaining unit coveredby a collective-bargaining agreement between the Com-pany and Local 834, when that contract proviued forcompany seniority2Whether the Company violated Section8(a)(1) and(3) of the Act when it acquiesced in Local 834's demandthat it lower the seniority status of said six employeesand subsequently discharged said employees becauseof their lowered seniority standingUpon the entire record' of the case and from myobservation of the witnesses and their demeanor, I makethe followingFINDINGS OF FACTITHEBUSINESSOF THE COMPANYThe Company is a Washington corporation engagedin the State of Montana in discovery,mining,and produc-tion of metals, chemicals, and fertilizersDuring the12months preceding the issuance of the complaint,the Company's gross volume of business in Montanaexceeded $500,000 with the dollar volume of sales tocustomers outside the State of Montana exceeding$50,000The complaint alleges, the answers of both the Compa-ny and Local 834 admit, and I find that the Companyis an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act2The Company filed a motion to correct the transcript of the recordIn the absence of any objection the motion is granted as followsP5 I 12 83 should be 8(a)(3) P 23 I 20 relative shouldbe relevantCoon should be Koon wherever it appearsHerselshould beHartsellwherever it appears P 146 1 25833should be 8(a)(3)IITHE LABOR ORGANIZATIONSINVOLVED639The complaint, as amended,alleges,the answersadmit, and I find that Respondent Union and PhillipsburgMine andMillmen'sUnion, Local 24 of the UnitedSteelworkers of America, AFL-CIO, herein called Local24, are both labor organizations within themeaningof Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA TheOperations of Respondent CompanyRespondent Company is a multistateorganizationoperatingan ammonianitrate fertilizermanufacturingplant in Nebraska, a lead and otherbase metals mineinMissouri, electronics material fabrication plant andwarehousing facilities in Washington, and various phos-phatemines in Montana In the past, the Companyoperated two separate groups of mines in MontanaOne group was collectively known as the Brock mineand the other as the Douglas mine The Company hasa collective-bargainingagreementwith Local 834 cover-ing the Brock mine which includes "the Company'sminesnear Garrison and Avon,Montana,namely theAnderson, Brock, Graveley, Gimlet and Luke mines,and any other operations of the Company in the vicinitythereof" The Company's Douglas mine was cov-ered by a collective-bargainingcontract with Local 24and included "the Company's Douglas Operations, nearPhillipsburg,Montana, and any other operations of theCompany in the vicinity thereof" The Douglasoperation consisted of bothamine andamillAsof the date of the trial, the Company'sonly remainingoperation in Montana was part of the Brock groupB The Transfer of the Six Employees to the DouglasMineIn the fall of 1964, the Luke mine in the Brockgroup was closed About that time the six employeesnamedas discriminatees in the complaintwere trans-ferred from the Brock to the Douglas mine One ofthese employees was Philip Struna who began workfor the Company at the Brock mine in 1950 and wastransferred to the Douglas mine on December 2, 1954Struna was transferred by Les Koon, then minesuperin-tendent of the Brockmine,who told Struna that becausethe Luke mine closed down the blacksmith from Lukewas coming to Brock and that Struna would have togo to Douglas Struna answered that he did not wantto go and Koon replied that he had to go or elseStruna then went to see George Smilonich, who waspresident of Local 834 and told him of the objectionto the transfer Smilonich told struna that he wouldseewhat he could do about it The following day,Smilonich told Struna that Struna had to go becausethe Company could place the men where they wantedtoAubreyKimble started work at the Luke mine in1957 and was transferred to Douglas on November 29, 640DECISIONSOF NATIONALLABOR RELATIONS BOARD1964Kimble was also told of his transfer by LesKoon who told him that he could be better used inDouglas and asked if he was interested in going thereKoon also told Kimble, who was a skip tender operator,that there was no job open for skip tender operatorsatBrock Creek or anywhere else but that there werejobs with good pay at DouglasLeo Palen started work at the Brock mine in 1962and was transferred to Douglas on November 21, 1964Koon told him that he was going to get bumped andasked whether he would go to Douglas as a motormanPalen consented to goLawrence Haptonstall started work at the Brock minein 1952 and was transferred to Douglas on November1, 1964 Koon told him to go to DouglasThe remaining two transferees were Ora Bain, whostarted work in 1957 at the Luke mine and was trans-ferred to Douglas on November 29 1964, and JosephSimonichwho started at the Brock mine in 1959 andwas transferred to Douglas on November 4, 1964All six of the above-named employees, who will bereferred to herein as the six transferees, when theywere transferred to the Douglas mine received senioritycredit for their previous employment with the Companyfor vacation, pension, health and welfare and holidaypurposes, but not for layoffs and job bidding purposesFor layoff and job bidding their seniority dated onlyfrom the date of transfer to the Douglas mine Thesix transferees received the two different types of seniori-ty pursuant to the provisions of the collective-bargainingcontract between the Company and Local 24, whichprovided that with regard to such matters as vacations"Company service" was to apply and defined companyservice as "the employee's total accumulated servicewith the Company at any operation of the Companywhether broken or continuous " With regard to suchmatters as layoff, the contract provided that companysenioritywas to control and stated that "Companyseniority shall be established on the basis of the employ-ee's continuous service with the Company at the Company's Douglas operation according to the records of theCompany "aIn the fall of 1968, it became known that RespondentCompany was going to close down the Douglas operationAt that time, Mine Superintendent Dave McSkibbingsinformed Gordon Owsley, who was president of Local24, that the mine would be closed The six transfereesasked Owsley to find out what would happen to themOwsley had another conversation with McSkibbings inwhich McSkibbings said that it was the Company'sview that the six transferees were going back to theBrock operation with all their seniority for all purposesThis same theme was repeated in a number of conversa-tionsAubrey Kimble was told by Foreman McOmber3The parties to this contract were Montana Phosphate ProductsCompany and Phillipsburg Mine and Miilmen s UnionLocal 24 ofInternational Union of Mine Mill and Smelter Workers It was stipulatedthatMontana Phosphate Products Company is now named ComincoAmerican Incorporated and that in 1967 the International Union ofMineMill and Smeltr Workers merged with and became known asthe United Steelworkers of AmericaAFL-CIOthat he wanted the men to stay on until everythingwas salvaged and that there was no question that theywould be transferred to Brock Creek with all theirrightsMcOmbre told Struna that the Douglas shutdownwas nothing for him to worry about because he hada job at Brock, that the six oldtimers would go backto Brock the same way that they went over to Douglasand that they would go back as old men 4C TheReturnof the Six Transfereesto theBrock MineAs the cleaning up and closing down of the Douglasoperation neared completion, the six transferees wereonce again transferred, this time back to Brock Simonichreturned to Brock on September 23, 1968, Palen onNovember 16, 1968, and Struna, Bain, Kimble, andHaptonstall on December 11, 1968When Struna returned to Brock, he was put to workin the mechanical department Another employee, DennisLietzow, complained to George Smilonich, the presidentof Local 834, that the job filled by Struna was onethat should have been open for bidding On December12, 1968, Smilonich called Les Koon, who by that timehad become superintendent of the Brock operation, withthe complaint and Koon answered that they could workStruna for a period of 20 days according to the contractSmilonich filed a grievance over Struna filling the bidjobThe grievance, which at the time was oral butwas later reduced to writing, is as followsDEC 22, 1968Nature of GrievanceThe union contends that the company is in viola-tion of SectionG Article Vof the Seniority clauseby placing an employee of the Doughlas[sic] opera-tion into the Brock operation in the mechanicaldepartment and not posting the job for mechanicFiled December 23, 1968ArticleV,Section(g) of the contract reads asfollowsThe Company shall have the right to transferany person in its employ,who is not within thedefinition of employee covered by this agreement,to a job classification within the definition, andto assign to him a job commensurate with hisqualifications and Company seniority,PROVIDEDthat if such person was at one time classified asan employee covered by this agreement,he shallbe assigned to a job not less favorable than theLeo Palm testified that when he moved from Brock to Douglaswhich was in 1964 he asked Mine Superintendent Les Koon whatwould happen to his seniority and Koon answered that he would losehis department seniority but not his pension and vacation seniorityFrom the context of this conversation and in view of the seniorityprovisions in the contract between the Company and Local 24 I believethat this entire conversation had reference to Palm s seniority at Douglasrather than at Brock and therefore was not inconsistent with the findingsmade above COMINCO-AMERICAN, INC.641one he would have held had he not been transferredfrom a job classification covered by thisagreement.On December 18, 1968,at a meetingbetween theCompany and Local 834, the grievance was discussed.George Smilonich, the president of Local 834, headeda union delegationand Robert K. Barcus, the managerof operations for the Company, headed the companygroup.At thismeeting,Local 834 took the positionthat the job given Struna was one which had to beposted and that Struna should not have been placedin that particular job because he should have beencounted as a new man. The Company took the positionthat Struna could hold the job for 20 days withoutbidding and that when it came to bidding rights Strunahad full company seniority which meant seniority datingback to his date of employment with the Companyin 1950. To support its contention that Struna had fullcompany seniority, the Company relied on article V,section (g), of the contract which is set forth in fullabove. The Union contended that that section appliedonly to employees who left the bargaining unit becauseof promotion to a staff or salary job and then latercame back to the bargaining unit. Barcus was askedto contact Personnel Manager Martin in Spokane whohad negotiated the contract.-Another meeting was held on December 30, 1968,with Barcus onceagain actingas spokesman for theCompany and Smilonich for Local 834. The Companytold Local 834 that Personnel Manager Martin's notesdid show that the intention of article V, section (g),was to protect unit employees who were promoted tostaff and then returned to the unit. However, the Compa-ny referred the Union to the generallanguage in thebeginning of article V dealing with seniority in supportof its contention that Struna was entitled to companyseniority. Article V, section (a), reads: "Company senior-ity shall be established on the basis of the employee'scontinuous service with the Company according to therecords of the Company." In the preamble of the con-tract,Cominco-American, Incorporated, is referred toas"the Company" and the bargainingunitset forthin the contract refers to "the Company'smines nearGarrison and Avon, Montana, namely: The Anderson,Brock, Graveley, Gimlet and Luke mines, and any otheroperations of the Company in the vicinity thereof.. . .Local 834 took the position that the Company's interpre-under such an interpretation the Company would havethe right to bringpersonsemployed by it into the bargain-ing unit with full seniority even from its out-of-stateoperations.Local 834 further took the position thatanyone leaving the bargaining unit for 90 days wouldhave to come back as a new man. At thesame meeting,Barcus told Local 834 that there would be a considerablecutback of employees early in 1969 and this led toa further discussion of seniority problems with Local834 contending that the seniority provisions only coveredthose employees who worked in the minesnamed inthe contract. There wasno agreementreached at thismeeting.Les Koon, superintendent of the Brock opera-tions,was also present at this meeting. He crediblytestified that one of the Local 834 spokesmen said thatthe local people at Brock wouldn't stand for the Douglaspeople taking their jobs and reminded the Companyof a past occasion when there had been contract difficul-ties.Though the Local 834 spokesman did not mentiona strike, the contract difficulties he referred to hadresulted in a walkout and Koon got theimpressionthat if the Company persisted in its seniority positionfor Struna and the others there was going to be astrike.However. Barcus testified that there is a gooddeal of heat as -well as give and take at grievancemeetingsand as far as he was concerned he did notconsider the Local 834 statement to constitute a strikethreat.On January 9, the Company posted a seniority listat the Brock mine. On this list, the six transfereeswere given their full company seniority based on theiroriginal dates of hire with the Company. The list con-tained the rankings of 208 employees and out of these208 the 6 transferees had the following ranking: Struna16,Haptonstall 22, Bain 54, Kimble 55, and Simonich64. On January 10, Respondent Union filed the followinggrievance with regard to this seniority list:The Union states the Co. has violated our agree-ment by placing employees of the Doughlas [sic]operation into the Brock W. S. operation in improp-er order on the seniority list Dated January 9,1969.They were not carried on the Brock W. S. seniori-ty list while they were at the Doughlas [sic] opera-tion. The Union feels that Doughlas [sic] employeesshould be listed according to the starting date atBrock W. S.Dated January 10, 1969, by Geo. Smilonich.On January 14, 1969, Respondent Company capitulat-ed to the Union's demand.On that date, the Companysent Local 834 the following letter:Mr. George Smilonich, PresidentDeer Lodge Miners' UnionLocal 834Deer Lodge, Montana 59722January 14, 1969Subject:Disposition of Grievance No. 8 BrockSeniority ListingDear Mr. Smilonich:The opposing views of Company and Union inthis grievance were the subject of extensive discus-sion at a regulargrievancemeeting onDecember18, 1968,and a specialmeeting onDecember 30,1968. Present and participating in these meetingswere:For the Union: George Smilonich, Mike Grey,Donald Merritt, Richard VonBergen, GeorgeKalafatichFor the Company: Robert Barcus, LeslieKoon, John Hyvonen, Hartsell YoungInasmuchas these meetingsinvolved fulldiscussionof the issues, but did not lead to asettlementof the difference,it isassumed that Steps 1 and2 of the grievance procedure have been satisfied, 642DECISIONSOF NATIONALLABOR RELATIONS BOARDand the Company hereby offersitsresponse inStep 3, as required by the Articles of Agreement.The Union contends that the Company violatedthe agreement when, on a seniority list postedJanuary 9, 1969, itassignedseniority positionsto former Douglas operation employees onthe basis of their continuous service with theCompany, according to the records of theCompany.The Union feels that these employees shouldbe listed according to their starting date atthe Brock-Warm Springs operation.The Company believes that the seniority listin question is properly ordered in compliancewithArticleV, Section (a) of the Articlesof Agreement. In its meetingswith the Compa-ny, nevertheless, the Union Grievance Com-mittee wasunanimous in its position.As this is a matter of interest to the employeesand the Union, the Company hereby grantsthe adjustment requested, and will issue anamended seniority list responsive to the Unionrequest.Yours very truly,/s/R. K. BarcusR. K. BarcusManagerMontana Phosphate OperationsOn the same date, January 14, the Company posteda new seniority list which gave the six transfereesseniori-ty credit only from the date on which each was trans-ferred back to the Brock operation. On that list of205 employees Simonichwas 181,Palin 201, Bain 202,Haptonstall 203, Kimble 204, and Struna 205.On January 17, the Company laid off 58 employeesas a consequence of a reduction in force. The orderof layoff was based on the seniority list which wasposted on January 14 and all six transferees were laidoff."Soon after the layoff, Les Koon told Struna thatthe Company was willing for them to come back towork if Local 834 would let them. Koon also toldKimble shortly after the reduction in seniority that theCompany had been talking and fighting with Local 834and that it couldn't do any more.At a regularly scheduled meeting of Local 834 onJanuary 28, Struna,Bain,Simonich, and Haptonstallcomplained about the seniority that was given them.Itwas pointed out that Koon had told them whenthey left Brock to go to Douglas that they could comeback and retain their seniority. Some of the membersof Local 834 suggested another meeting with the Compa-ny. One was scheduled for February 3." At the February3 grievance meeting,allsix transferees were presenttogether with a delegation from Local 834 headed bySmilonich and a delegation from the Company headedby Barcus. Local 834 did not change the position ithad taken in the December 18 or 30, 1968, meetingsor in its grievance of January 10. Koon was askedifhe had told the men that they could come backtoBrock with their seniority and Koon replied thathe hadn'tquitesaid that but that he had told themthat they would have a job when they came back.The Union took the position that nothing was goingto change and nothing did.By a memorandum of agreement dated July 11, 1969,which by its terms was effective July 1, the Companyand Local 834 renewed their contract for 3 years withcertain changes. One of these changes was in articleV, section (g), which was changed to read:Any person within the definition of "employee"covered by this agreement who is transferred toa position not covered by the agreement, shallbe credited with his full seniority until thirty (30)days following transfer, but will not continue toaccrue seniority following the elapse of thirty (30)days from the transfer until such time as he mayhave occasion to return to a classification coveredby this agreement and resume the accumulationof his seniority.Smilonich credibly testified that article V,, section(g),of the seniority provision has been discussed inevery negotiation and that Local 834 has consistentlybeen trying to remove it.7D. Analysis and Conclusions1.The contractprovisionsAs set forthabove,the contract between theCompanyand Local 834which was in effect at the time thatthe six transferees were reduced in seniority providedthat company seniority was to be established on thebasis of the employee's continuing service with theCompany. The term"employee"was defined in thecontract as a member of the bargaining unit,but thecompany was defined tobe "Cominco-American,Incor-porated,"which included the entire Company whetherwithin orwithout Local834's bargaining unit. It isclear that the parties did not intend the word"Company"to be limited to that part of RespondentCompany whichhad bargaining relationswith Local834 in the Brockbargaining unit because that unit was set forth in termsof onlysome of the operations of RespondentCompanywhich were:"the Company'smines near Garrison andAvon,Montana."As the contractdefinesCompanyItwas stipulated that Joseph Simonich was recalled at the Brockmine on July 3 but declined the offer on July 13"Leo Palin credibly testified that he tried to attend a meeting ofLocal 834 on January 14 but he was not allowed in and an unidentifiedperson told him to leave because he was lust there to cause troubleHowever, there is no showing that any responsible agent of Local834 sanctioned or was even aware of this exclusion from the meetinginany event, as is noted above, at the following meeting four ofthe transferees did attendthe Local834 meeting and another sessionwith the Companywas scheduled'The above findings of fact are a composite of the testimony ofa number of witnesses, of stipulations,and of information containedin exhibits which were received in evidence There were no substantialcontradictions in the testimony of the witnesses with regard to thesefindings COMINCO-AMERICAN,INC.643in terms of the overall operation of Respondent Companyand as it also provides that company seniority is tobe established, I find that the contract is clear andunequivocal with regard to seniority. As of the datethat each of the six transferees were transferred backto Brock, each became an "employee" within the bar-gaining unit and each was entitled under the contractto company seniority. Local 834 points out that sucha construction of the seniority provision would allowthe Company to transfer employees from out of stateand to their bargaining unit with seniority. However,whether or not that is true Local 834's distaste forthe possible consequences of the contract clause isnot a sufficient basis for distorting the clear languageof that clause. It is no difficult matter to draft languagewhich would give a narrow base for seniority. Local24 had a contract with the Company, which providedfor seniority based on service with the Company atthe Company's Douglas operation. Both Local 834 andthe Company are in a poor position to maintain thatthe seniority provisions of the contract do not meanwhat they say, particularly where the Company as lateas January 14 took the positionin itsletter to Local834 that article V, section (a), required the transfereesto be given full company seniority.A similar situation is present with regard to interpreta-tion of article V, section (g), of the contract which,as set forthin fullabove, provides that the Companycan transfer any person in its employ who is not anemployee covered by the agreement to a job classificationwithin the bargaining unit and to assign him a jobcommensurate with his qualifications and company sen-iority,with the provision that if such person were atone time within the unit and was transferred out ofthe unit, he will not get a less favorable job whenhe is transferred back.Local 834 takes the position that this clause appliedonly to employees who leave the bargaining unit forstaff positions and later return to the bargaining unit.The difficulty with that position is that it simply isnot supported by the language of the contract clause.The clause is very clear. It gives the Company theright to transfer any person in its employ back intothe bargaining unit with company seniority. Once againLocal 834's contention that such an interpretation wouldreach too far does not take away from the clearmeaningof the words in the contract. Until December 30, Compa-ny Manager of Operations Barcus interpreted the con-tract in terms of what the contract actually said whichmeant that the six transferees would have full companyseniority.After that he agreed wih Local 834 that theintention of the parties when they negotiated the contractwas to provide for employees who took staff positionsand thereafter returned to the bargainingunit.However,whether or not the parties meant what they said, whatthey said is perfectly clear and unequivocal and it callsfor companywide seniority for the six transferees.Local 834 demanded that the Company use departmen-tal (in the sense of the Brock mine group) seniorityrather than company seniority. I have found that thecontract called for companywide seniority.When theCompany acquiesced to the Union's demand, the partiesto the contract in effect orally modified theexistingcontract to provide for Brock rather than companyseniority. Though Local 834 spokein termsof an "inter-pretation" of the contract, I believe that the word "inter-pretation" is misused, and what they did was changethe contract.A recapitulation of the essential facts comes downto this: the six transferees were transferred from BrocktoDouglas where, under the Douglas contract, theyhad onymine(Douglas) seniority. The six transfereeswere later transferred back to Brock where, under theBrock contract, they had and were given full companyseniority. The Company then acquiesced to a demandfrom the Union and orally agreed to a change of thecontract to provide for mine (Brock) rather than companyseniority. As a result, the six transferees were loweredin seniority and thereafter were discharged.It remainsto be considered whether such a contract change consti-tutes a violation of the Act.2.The dutyof fair representationParagraph 10 of the complaintallegesthat one ofthe reasons that Local 834 demanded that the six transfer-ees be reduced in seniority was that the transfereeswere members of Local 24. There is no evidence inthe record to support thatallegation.The mine (Brock)seniority which Local 834 sought was coextensive withseniority in the Local 834 bargaining unit, but thatin no way establishes that there was any discriminationon the basis of union membership or nonmembership.General Counsel doesnot argue inhis brief that theCompany or Local 834 was discriminatingagainst mem-bers of Local 24. The only issue present here involvesthe duty of fair representation and the ramificationsof that duty.Where a statute gives a union the right to act asthe exclusivebargainingagent for employees; a concomi-tant duty is created which requires the union to exercisethat right fairly, impartially and in good faith. TheUnited States Supreme Court has applied the duty offair representation concept to the Railway Labor Act,Steele v. Louisville and Nashville Railroad Company,323 U.S. 192 (1944), andTunstall v. Brotherhood ofLocomotive Firemen and Enginemen,323U.S. 210(1944); to civil suits involving union action on seniority,Ford Motor Co. v. Huffman,345 U.S. 330 (1953); andto union action with regard to seniority listsin suitsunder Section 301 of the Act.Humphrey v. Moore,375 U.S. 335 (1964). The Board has held that the samestandard is applicable to unfair labor practice cases.Miranda FuelCompany,Inc.,140NLRB181, 185,186, enforcement denied 326 F.2d 172 (C.A. 2, 1963).In theMirandacase, the Board found that a unionand an employer violated the Act when the union causedthe reduction of an employee's seniority status in amanner that was not sanctioned by a collective contract.The Board held:. . . Section 7 thus gives employees the right tobe free from unfair or irrelevant or invidious treat- 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDment by their exclusive bargaining agent in mattersaffecting their employment This right of employeesisa statutory limitation on statutory bargainingrepresentatives,andwe conclude that Section8(b)(1)(A) of the Act accordingly prohibits labororganizations, when acting in a statutory representativecapacity, from taking action against anyemployee upon considerations or classificationswhich are irrelevant, invidious, or unfairIn addition, the Board held that the union and thecompany violated Section 8(b)(2) and 8(a)(3), respec-tively, of the Act because the Union's failure to representthe employee fairly had adversely affected his employment statusOn that issue, the Board heldWe further conclude that a statutory bargainingrepresentative and an employer also respectivelyviolate Section 8(b)(2) and 8(a)(3) when, for arbi-trary or irrelevant reasons or upon the basis ofan unfair classification, the union attempts to causeor does cause an employer to derogate the employment status of an employeeWhere a union causes an employer to discriminateagainst an employee by reducing his employment statusand no legitimate employer or union purpose is servedthereby,union membershipisunlawfully encouragedIt is a violation of Section 8(a)(1) and (3) of the Actfor an employer by such discrimination to encourageunion membership It is also a violation of Section8(b)(2) of the Act for a union to cause an employerto so discriminateThe Court of Appeals for the Second Circuit refusedto enforce the Board'sMirandadecisionHowever,a majority of that Court did not rule on the questionof whether the breach of the duty of fair representationwas an unfair labor practice and the Board has continuedto apply the duty of fair representation doctrine InHughes Tool Company,147NLRB 1573, the Boardfound that racial discrimination in the processing ofgrievances violated Section 8(b)(1)(A), (2), and (3) ofthe Act InGalveston Maritime Association,148 NLRB897, enfd 368 F 2d 1010 (C A 5, 1966), it held thatracially discriminatory work quotas imposed by the unionviolated the same sections of the Act InLocal UnionNo 12, United Rubber, Cork, Linoleum and PlasticWorkers of America, AFL-CIO,150 NLRB 312, enfd368 F 2d 12 (C A 5, 1966), the Board found that aunion's failure to process grievances relating to raciallysegregated plant facilities violated the Act and the Courtof Appeals for the Fifth Circuit enforcing the Board'sorder agreed that a breach of the Union's duty offair representation did constitute an unfair labor practiceunder the Act Racial discrimination with regard tohiring halls has also been found to violate the ActCargo Handlers, Inc,159 NLRB 321,Houston MaritimeAssociation, Inc ,168 NLRB 615 All these cases werepredicated on the union's duty of fair representationThe United States Supreme Court has not yet ruledon the question of whether the duty of fair representationcan properly be applied to the unfair labor practicesections of the Act InVaca v Sipes,386 U S 171(1967), the Supreme Court was presented with a preemp-tion question involving a State Court's jurisdiction overa union's allegedly arbitrary failure to process grievancesto arbitrationThe Court found that the State Courtdid have concurrent jurisdiction but that the failureto fairly represent had not been proved In reachingthat conclusion, the High Court traced the evolutionof the fair representation doctrine from the early casesunder the Railway Labor Act In treating this dutyof fair representation as an accepted part of the law,the High Court referred to "the NLRB's tardy assump-tion of jurisdiction in these cases" Though thatremark is susceptible of several interpretations, itappears that theMirandadoctrine is in tune with theHigh Court's thinkingThe duty of fair representation is an established legalprinciple, but application of this principle to the particularfacts of a case involve an interpretation of the word"fair " There is no difficulty in such cases asHughesTool Company, supra, Galveston Maritime Association,supra,and the other cases where racial discriminationmotivated the Union's conduct Such discrimination isovertly invidious, unfair, and unrelated to any lawfulunion objective In the instant case, Local 834 endeav-ored to have established a departmental (in the senseof mine group) seniority rather than company seniorityThere is nothing inherently right or wrong with eithertype of seniorityOrdinarily a companyand a unioncan agree on either type of seniority or no seniorityat all without violating the Act The problem in thiscase is that agreement between the Company and Local834 to use departmental seniority came at a time whena contract between them was in force which providedfor company seniority, and the new agreement providingfor departmental seniority took away from the six trans-ferees rights which had been created for them by theoriginal contractInFord Motor Co v Huffman, supra,theUnitedStates Supreme Court held that a union did not violateits duty of fair representationin itshandling of a seniorityquestion where military veterans were given senioritycredit for prehire military serviceThe Court said, "Awide range of reasonableness must be allowed a statutorybargaining representative in serving the unit it represents,subject always to complete good faith and honesty ofpurpose in the exercise of its discretion "In determining whethera union's action is "unfair,""invidious" or "arbitrary," consideration must be givento whether the union's action bears a reasonable relationship to its functionas a bargainingagentCfTheDispatch Printing Company,177 NLRB No 58In theMirandacase the Board found that (140 NLRBat 188,190)"Under pressure from some employeesin the unit, the Union sought to have [the discriminatee]forfeit his contract seniority, first on one groundlessbasis and finally on another basis which the circuitcourt agrees to have been `in conflict with the agreement ' " The Board held that this reduction in senioritydid not serve a legitimate union purpose and violatedthe duty of fair representation The reduction in seniorityfollowed the discriminatees taking an early leave ofabsence and there was no provision in the contract COMINCO-AMERICAN,INC. '645for a loss of seniority on such grounds.The Boardwent on to hold:Furthermore,even if the Union's insistence onthis interpretation can somehow be construed asa demand for a modification of the agreement,as the minority seems to imply-a modificationtowhich the employer was subsequently forcedto agree-it seems to us that the Union again hardlymet its obligation of fair dealing by insisting onthe retroactive application of the modified section8, in circumstances which made it clear that [thediscriminate]had no reason to anticipate any changein his rights under the contract or to believe that,if the contract changed,itwould be applied retroac-tively to deprive him of his seniority standing.The sacrifice of [the discriminatee]to placate theother drivers does not, in our opinion,comportwith the requirements for fair dealing.In spite of the many factual similarities betweenMirandaand the instant case, it appears that in theMirandacase the Board was concerned with what it consideredto be a vendetta against the particular employee ratherthan with a serious question of seniority standards.InHumphrey v. Moore,supra,the"duty of fairrepresentation"issuewas raised in the context of amerged seniority list which resulted when an employerabsorbed parts of another company. The other compa-ny's employees were dovetailed into the employer'sseniority list.If the other company'semployees hadbeen given the seniority of new employees,the employ-ees in the employer'soriginal bargaining unit would,of course,have ended up much ahead in terms ofseniority.This relative reduction was held to be withinthat wide range of reasonableness that was to be allowedto statutory bargaining representatives.InFord MotorCo. v. Huffman,the seniority of certain employeeshad been lowered by the granting to veterans of senioritycredit for prehire military service.This seniority creditwas put into effect by a supplementary agreement which,itwould appear,changed the contract to the detrimentof certain employees.As' it gave credit for past militaryservice,ithad a retroactive effect.The United StatesSupreme Court held that such conduct did not violatethe duty of fair representation.many unforseeable contingencies in a collective-bargain-ing relationship to justify making the words of thecontract the exclusive source of rights and duties."As that Justice also pointed out: "If the collectivebargaining is to remain a flexible process,the powerto amend by agreement and the power to interpretby agreement must be coequal."In the instant case I have found that the Companyand Local 834 changed the contract to provide fordepartmental(Brock mine group)seniority rather thancompany seniority.I do not believe that the mere changeof a contract during the contract term in itself is aviolation of the Act even though some of the employeeswithin the bargaining unit benefit from the change andothers are hurt by it.There is nothing in the Act whichprohibits bargaining during the term of a contract ormodifying the contract at any point.By the natureof any change in a seniority system the increase inany employee's seniority standing is going to have tobe at the expense of another employee's seniority stand-ing.Yet,seniority is a mandatory subject of bargaining.It is a subject in which a union clearly has a legitimateinterest.Icannot find that Local 834's demand fordepartmental rather than company seniority violated theAct. There can be arguments about which type of seniori-ty is preferable for a particular situation but that typeof argument is properly made at the bargaining tablerather than in an unfair labor practice case.A companyand a union have a terribly difficult decision to makewhen there is a limited number of jobs available andmore employees on hand than are needed for thosejobs.Any seniority system that is selected will resultin some of the employees being injured.If such decisionsare based on the union membership of the employees,a violation of the Act is clear.Similarly,the Act isviolated if the criteria used is based on racial discrimina-tion or on other arbitrary standards that are not keyedto any legitimate employer or union purpose. However,the General Counsel has not established that any sucharbitrary criteria were used in the instant case whereLocal 834 sought to have seniority keyed to serviceat the Brock mine group which was the Local 834bargaining unit.Ithereforewill recommend that thecomplaint be dismissed in its entirety.Upon the foregoing factual findings and conclusions,I come to the following:3.ConclusionsIhave found that the contract in effect at the timethat the six transferees were reduced in seniority calledfor company seniority.Under Section 8(d) of the Act,the parties to a collective agreement are not requiredto bargain about any modifications to the terms of anoutstanding contract where the modifications are to takeplace within the period of the contract.However, inorder for a viable relationship to exist between a compa-ny and a union,it is not unusual for the parties tolook upon a contract as a living document which issubject to change'' whenever the parties feel that it isnecessary. As Justice Goldberg said in his concurringopinion inHumphrey v. Moore, supra,"There are tooCONCLUSIONS OF LAW1.The Companyis an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.Local 834is a labor organization within the meaningof Section2(5) of the Act.3.The Company and Local 834have not engagedin the unfair labor practices alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings and conclu-sions, it is hereby recommended that the complaintbe dismissed.